     Case 19-07404-LA7              Filed 03/17/20         Entered 03/17/20 18:02:02                Doc 16-1        Pg. 1 of 1

                                                     Notice Recipients
District/Off: 0974−3                       User: admin                         Date Created: 03/17/2020
Case: 19−07404−LA7                         Form ID: 318                        Total: 16


Recipients of Notice of Electronic Filing:
ust         United States Trustee         ustp.region15@usdoj.gov
tr          Ronald E. Stadtmueller          ecfstadt@aol.com
aty         Gregory Highnote           Greg@BankruptcySD.com
                                                                                                                   TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Kevin K Patrick        PO Box 33021          San Diego, CA 92163−2021
smg         United States Trustee       Office of the U.S. Trustee       880 Front Street      Suite 3230      San Diego, CA
            92101
smg         Employment Develop. Dept., State of CA          Bankruptcy Unit − MIC 92E          P.O. Box
            826880        Sacramento, CA 94280
smg         Div. of Labor Standards Enforcement          7575 Metropolitan Drive, Suite 210       San Diego, CA 92108
smg         California Department of Tax and Fee Administration         Account Information Group, MIC:29         P.O. Box
            942879        Sacramento, CA 94279−0029
smg         Dun & Bradstreet         Attn: Lynne Roberts, 2nd Floor        3501 Corporate Parkway        PO Box
            520        Center Valley, PA 18034−0520
smg         Franchise Tax Board         Attn: Bankruptcy        P.O. Box 2952        Sacramento, CA 95812−2952
14679780 Aes/pheaa           Attn: Bankruptcy         Po Box 2461        Harrisburg, PA 17105
14679781 Bonnie Mantel            Primus Family Law Group          2650 Camino Del Rio North #301         San Diego, CA
            92108
14679782 Chase Auto Finance            Attn: Bankruptcy        Po Box 901076         Fort Worth, TX 76101
14679783 Columbus Bank & Trust              P.o. Box 84050        Columbus, GA 31908
14679784 Mission Federal Credit Union            Attn: Bankruptcy       Po Box 919023         San Diego, CA 92191
14679785 USAA Federal Savings Bank               Attn: Bankruptcy       10750 Mcdermott Freeway          San Antonio, TX
            78288
                                                                                                                  TOTAL: 13
